TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2020



                                      NO. 03-19-00505-CV


                                Knot Anymore, LLC, Appellant

                                                v.

                                       Cyn Rod, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          VACATED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on July 16, 2019. Appellant has

filed an unopposed motion to dismiss the appeal and remand the case to the trial court, and

having considered the motion, the Court agrees that the motion should be granted in part.

Therefore, the Court grants the motion in part; sets aside the trial court’s judgment without

regard to the merits; and remands this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. Each party shall bear its own costs relating to this

appeal, both in this Court and in the court below.